IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-40761
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RODOLFO RIASCOS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. G-01-CR-26-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodolfo Riascos appeals his conviction for possession of

more than five kilograms of cocaine with intent to distribute

in violation of 21 U.S.C. § 841.    Riascos argues that 21 U.S.C.

§ 841 is unconstitutional in view of Apprendi v. New Jersey, 530
U.S. 466 (2000).   He concedes that this argument is foreclosed by

this court’s precedent.     United States v. Slaughter, 238 F.3d
580, 582 (5th Cir. 2000), cert. denied, 532 U.S. 1045 (2001).

This court is bound by its precedent absent an intervening

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40761
                               -2-

Supreme Court decision or a subsequent en banc decision.     See

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

     AFFIRMED.